Case 5:20-cv-00155-LGW-BWC Document6 Filed 03/10/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JERRY LAMAR JOHNSON,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: CV520-155

STEVEN UPTON, et al., in their individual and official
capacities,

Defendants.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 10th day of March 2021, the Magistrate
Judge's Report and Recommendation is ADOPTED as the Order of the Court. Therefore,
Plaintiff's Complaint is DISMISSED without prejudice, and Plaintiff is DENIED in forma pauperis

status on appeal. This case stands CLOSED.

 

 

 

 

Approved by:
ON. LIYA GODBEY-WOOB- JUDGE
ITED STATES DISTRICT COURT
OUVHERN DISTRICT OF GEORGIA
Al, ra bi ( S, Cec | John E. Triplett, Acting Clerk
Date ~ f Clerk

(BY) Deputy Cl

GAS Rev 10/2020
